DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
2.	In response to communications filed on 9/3/2021, no new claims have been cancelled; claims 2, 12-13, and 21 have been amended, and no new claims have been added per applicant’s request. Therefore, claims 2-21 are presently pending in the application.

Specification
3.	The amendment to the abstract filed on 9/3/2021 rectifies the specification objection. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tan et al. (U.S. Patent No. 7,526,508), in view of Egan et al. (U.S. Patent Application Publication No. 2012/0290588).
Tan et al. teaches a system comprising: 
a processor; a data store communicatively coupled to the processor, the data store having a plurality of columns of data store tables; and a non-transitory computer-readable medium coupled to the processor having instructions that  (See Tan et al., column 3, lines 46-61), when executed by the processor, causes the system to: 
analyze an architecture of the data store (See Tan et al., Figure 2, element 116; column 2, lines 18-65; column 7, lines 6-20, wherein the intelligent infrastructure is the “data store analyzer); 
determine a data store architecture based, at least in part, on the analyzed architecture (See Tan et al., column 3, lines 32-61; column 5, lines 52-67 and column 6, lines 60-67, wherein the report generated by the ADDM is extracted from separate entities along with the database); 
determine a first approximation of the data store architecture based, at least in part, on the determined data store architecture, the first approximation including an estimate of the plurality of column sizes (See Tan et al., column 10, lines 1-28; column 11, lines 30-45, the specification defines the “approximation of the architecture of the data store”  as an analysis report and therefore, Tan’s report that is generated by the ADDM is read on “approximation of the architecture of the data store”); 
receive a user query (See Tan et al., column 14, line55-column 15, line 11, wherein Tan discloses “the tuning is done by the system component that is ultimately responsible for the execution plans and hence the SQL performance, b) the tuning process is fully cost-based and it naturally accounts for any changes and enhancements done to the query optimizer, c) the tuning process takes into account the past execution statistics of a SQL statement and customizes the optimizer settings for that statement, and d) it collects auxiliary information in conjunction with the regular statistics based on what is considered useful by the query optimizer”); 
store the received user query at a query repository; responsive to the received user query, determine a second approximation, the second approximation including an update of the determined first approximation (See Tan et al., column 10, lines 1-28; column 11, lines 30-45, the specification defines the “approximation of the architecture of the data store”  as an analysis report and therefore, Tan’s report that is generated by the ADDM is read on “approximation of the architecture of the data store”);
determine that the data store has changed; in response to determining that the data store has changed, analyze an impact of the data store changes to the data store architecture based, at least in part, on a content of the query repository (See Tan et al., column 10, lines 1-54, wherein Tan discloses “ADDM examines data captured in AWR and performs an analysis to determine any major performance issues on the system on a proactive basis and recommends solutions and quantifies expected benefit… ADDM 120 drills down to identify the root cause of problems rather than just the symptoms and reports the impact that the problem is having on the system overall. If a recommendation is made, it reports the benefits that can be expected, again in terms of time. The use of time throughout allows the impact of several problems or recommendations to be compared. Previously many problems were typically identified based on value judgments and experience rather than quantifiable impacts. One example of this is a system that is experiencing a high logon rate. A rule of thumb might have said that a logon rate of greater than 10 logons per second was a problem and should be fixed. However many systems can run significantly higher logon rates without noticeably affecting performance. Using the new time distribution data in AWR 118, ADDM 120 in one aspect reports quantitatively that logons are taking a certain amount, e.g., 20%, of time spent in the database. This quantified value makes it much easier to convince whoever needs to do the work to fix the problem or arrange for it to be fixed, rather than just making a statement such as `I think that you are doing too many logons`”); 
determine that at least one of an insertion of data store tables, a modification of data store tables, or a removal of data store tables is detected (See Tan et al., column 15, lines 55-67, wherein indexes are read on tables and are inserted, modified or deleted); 
in response to determining that at least one of an insertion of data store tables, a modification of data store tables, or a removal of data store tables is detected, select a query template that does not contain changed components of the data store (See Tan et al., column 3, lines 32-61; column 5, lines 52-67 and column 6, lines 60-67; column 15, lines 12-24 and column 15, line 55-column 16, line 2, wherein Tan discloses “the SQL Access Advisor 132 considers the impact of adding new indexes and materialized views on data manipulation activities, such as insert, update and delete, in addition to the performance improvement they are likely to provide for queries”); and 
transmit the query template to a query analyzer module (See Tan et al., column 3, lines 32-61; column 5, lines 52-67 and column 6, lines 60-67).  
Tan et al. teaches comparing successive approximations of the architecture of the data store comprising respective estimates of the column sizes (See Tan et al., column 10, lines 1-28; column 11, lines 30-45, the specification defines the “approximation of the architecture of the data store” as an analysis report and therefore, Tan’s report that is generated by the ADDM is read on “approximation of the architecture of the data store”).  Tan et al., however, does not explicitly teach determine a data store architecture based, at least in part, on the analyzed architecture, the data store architecture comprising a relationship between the plurality of columns of data store tables; determine that the data store has changed based at least in part on detecting when tables are inserted, modified, or removed from the data store by automatically carrying out data store architecture analysis comprising analysis of the relationship between columns of data store tables, and respective estimates of the column sizes.
Egan et al. teaches Reorganizing database tables (See abstract), in which he teaches determine a data store architecture based, at least in part, on the analyzed architecture, the data store architecture comprising a relationship between the plurality of columns of data store tables (See Egan et al. Figure 4 and paragraphs 3, 32, 12, 39 and 44, wherein Egan discloses looking at the column information which is read on “relationship”);
determine that the data store has changed based at least in part on detecting when tables are inserted, modified, or removed from the data store by automatically carrying out data store architecture analysis comprising analysis of the relationship between columns of data store tables, and respective estimates of the column sizes (See Egan et al. paragraph 39, wherein Egan discloses sparseness of the database table maybe measured column size associated with the database table.)
Tan et al. and Egan et al. are from the analogous art of database management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Tan et al. and Egan et al. to have combined Tan et al. and Egan et al.. The motivation to combine Tan et al. and Egan et al. is to provide an efficient method of reorganizing and accessing database information (See Egan et al. paragraphs 1-2). Therefore, it would have been obvious to one skilled in the art to combine Tan et al. and Egan et al..

As to claim 3, Tan et al. as modified, teaches wherein at least one data store approximation includes a collection of statistics constructed from data extracted from the data store and stored as separate entities (See Tan et al., column 3, lines 32-61; column 5, lines 52-67 and column 6, lines 60-67, wherein the report generated by the ADDM is extracted from separate entities along with the database).  

As to claim 4, Tan et al. as modified, teaches wherein at least one data store approximation is used as an input to a data arrangement application (See Tan et al., column 10, lines 1-28; column 11, lines 30-45, the specification defines the “approximation of the architecture of the data store” as an analysis report and therefore, Tan’s report that is generated by the ADDM is read on “approximation of the architecture of the data store” and See column 3, lines 32-61; column 5, lines 52-67 and column 6, lines 60-67, wherein Tan discloses “In one embodiment, a central management control module, hereinafter termed the Automatic Database Diagnostic Monitor (ADDM), is provided to integrate and interact with the various database components. The ADDM performs database-wide performance diagnostic services, and provides performance improvement recommendations periodically, e.g., using a classification tree based on Time and Wait models. Typical database components include SQL/Application, System Resource, Internal Space, External Storage, and Backup/Recovery components”).     

As to claim 5, Tan et al. as modified, teaches wherein at least one data store approximation is configured to be used by a data store administrator to change existing data store architecture (See Tan et al., column 7, lines 33-41; column 9, lines 22-41, wherein the administrators has the rights to change the system and the administrator also monitors the system).   

As to claim 6, Tan et al. as modified, teaches wherein the system is further configured to perform operations comprising: check designated resources of a data store system, by: tracking indicators of a performance of the data store system, and determining resources of the data store system are available for use by the system to carry out another cycle of data store architecture approximation improvement or if the data store system is too busy or does not have enough available memory, disc space (See Tan et al., column 18, line 63-column 19, line 58, wherein Tan discloses “In certain aspects, a growth trend report is provided to a DBA. The growth trend report takes the DBA to the next step of capacity planning--planning for growth. Most database systems grow over time. Planning for growth is an important aspect of provisioning resources. In order to aid this process, the present invention tracks historical space utilization in the AWR 118 and uses this information to predict the future resource requirements”), or processing available for use by the system to carry out another cycle of data store architecture approximation improvement; analyze data store system resources limits, and generate and provide a resources analysis report (See Tan et al., column 8, lines 5-33, wherein Tan discloses “the maintenance window may starts at 10 PM every night and lasts till 6 AM the next morning and throughout the weekend. All attributes of the "Maintenance Window" are preferably customizable, including start/end time, frequency, days of the week, etc., allow it to be customized to the environment specific needs. Also, resource consumption of automated maintenance tasks can be limited by the database resource management component”). 

As to claim 7, Tan et al. as modified, teaches wherein the system is further configured to perform operations comprising: check designated resources of a data store system (See Tan et al., column 3, lines 6-31, wherein Tan discloses “The system also typically includes a plurality of database modules comprising one or more infrastructure components and one or more self-management components, each database module configured to retrieve and analyze statistics from the statistics repository module, each also configured to perform at least one of a plurality of database performance enhancement operations, and a central control module configured to interface with the database, the database server, the statistics repository module and the database modules, the control module configured to automatically analyze statistics from the statistics repository module and to control operation of the database modules based on a result of the statistics analysis so as to enhance database performance”); analyze data store system resources limits (See Tan et al., column 8, lines 5-33, wherein Tan discloses “the maintenance window may starts at 10 PM every night and lasts till 6 AM the next morning and throughout the weekend. All attributes of the "Maintenance Window" are preferably customizable, including start/end time, frequency, days of the week, etc., allow it to be customized to the environment specific needs. Also, resource consumption of automated maintenance tasks can be limited by the database resource management component”); and generate and provide a resources analysis report (See Tan et al., column 6, line 60-column 7, line 4, wherein Tan discloses “an external client such as a database administrator, using a browser on client system 12, may interact with a GUI module (e.g., enterprise management module) to access data and to view reports generated using the workload repository, ADDM or other module”).  

As to claim 8, Tan et al. as modified, teaches wherein the system is configured to work with a subset of a data store which is obtained by volume reduction (See Tan et al., column 7, lines 43-58; column 19, lines 40-57, wherein Tan teaches “Using the database of the present invention, administrators advantageously no longer need to first collect huge volume of diagnostic data and spend endless hours analyzing them in order to determine solutions to performance issues”).     

As to claim 9, Tan et al. as modified, teaches wherein the system is configured to work with a mirrored data store which is obtained by duplicating an existing data store (See Tan et al., column 5, line 53-column 6, line 21; column 10, lines 1-28; column 11, lines 30-45, wherein Tan discloses “a database system described herein can be implemented as a single database, a distributed database, a collection of distributed databases, a database with redundant {duplicating} online or offline backups or other redundancies, etc., and might include a distributed database or storage network and associated processing intelligence. The database may also be implemented in a clustered environment, e.g., a Real Application Cluster or "RAC."”).    

As to claim 10, Tan et al. as modified, teaches wherein the system is configured to work with a data warehouse to improve performance by modifying an aggregation layer (See Tan et al., column 3, lines 6-61, wherein Tan discloses “The system also typically includes a plurality of database modules comprising one or more infrastructure components and one or more self-management components, each database module configured to retrieve and analyze statistics from the statistics repository module, each also configured to perform at least one of a plurality of database performance enhancement operations, and a central control module configured to interface with the database, the database server, the statistics repository module and the database modules, the control module configured to automatically analyze statistics from the statistics repository module and to control operation of the database modules based on a result of the statistics analysis so as to enhance database performance”).  

As to claim 12, Tan et al. teaches a computerized method comprising: 
executing, by a computing system comprising hardware analyze an architecture of the data store (See Tan et al., Figure 2, element 116; column 2, lines 18-65; column 7, lines 6-20, wherein the intelligent infrastructure is the “data store analyzer);  
determining a data store architecture based, at least in part, on the analyzed architecture (See Tan et al., column 3, lines 32-61; column 5, lines 52-67 and column 6, lines 60-67, wherein the report generated by the ADDM is extracted from separate entities along with the database);  
receiving a user query (See Tan et al., column 14, line55-column 15, line 11, wherein Tan discloses “the tuning is done by the system component that is ultimately responsible for the execution plans and hence the SQL performance, b) the tuning process is fully cost-based and it naturally accounts for any changes and enhancements done to the query optimizer, c) the tuning process takes into account the past execution statistics of a SQL statement and customizes the optimizer settings for that statement, and d) it collects auxiliary information in conjunction with the regular statistics based on what is considered useful by the query optimizer”); 
storing the received user query at a query repository; responsive to the received user query, determining a second approximation, the second approximation including an update of the determined first approximation (See Tan et al., column 10, lines 1-28; column 11, lines 30-45, the specification defines the “approximation of the architecture of the data store”  as an analysis report and therefore, Tan’s report that is generated by the ADDM is read on “approximation of the architecture of the data store”); 
determining that the data store has changed;  in response to determining that the data store has changed, analyzing an impact of the data store changes to the data store architecture based, at least in part, on a content of the query repository (See Tan et al., column 10, lines 1-54, wherein Tan discloses “ADDM examines data captured in AWR and performs an analysis to determine any major performance issues on the system on a proactive basis and recommends solutions and quantifies expected benefit… ADDM 120 drills down to identify the root cause of problems rather than just the symptoms and reports the impact that the problem is having on the system overall. If a recommendation is made, it reports the benefits that can be expected, again in terms of time. The use of time throughout allows the impact of several problems or recommendations to be compared. Previously many problems were typically identified based on value judgments and experience rather than quantifiable impacts. One example of this is a system that is experiencing a high logon rate. A rule of thumb might have said that a logon rate of greater than 10 logons per second was a problem and should be fixed. However many systems can run significantly higher logon rates without noticeably affecting performance. Using the new time distribution data in AWR 118, ADDM 120 in one aspect reports quantitatively that logons are taking a certain amount, e.g., 20%, of time spent in the database. This quantified value makes it much easier to convince whoever needs to do the work to fix the problem or arrange for it to be fixed, rather than just making a statement such as `I think that you are doing too many logons’”); 
determining that at least one of an insertion of data store tables, a modification of data store tables, or a removal of data store tables is detected (See Tan et al., column 15, lines 55-67, wherein indexes are read on tables and are inserted, modified or deleted); 
in response to determining that at least one of an insertion of data store tables, a modification of data store tables, or a removal of data store tables is detected, selecting a query template that does not contain changed components of the data store (See Tan et al., column 3, lines 32-61; column 5, lines 52-67 and column 6, lines 60-67; column 15, lines 12-24 and column 15, line 55-column 16, line 2, wherein Tan discloses “the SQL Access Advisor 132 considers the impact of adding new indexes and materialized views on data manipulation activities, such as insert, update and delete, in addition to the performance improvement they are likely to provide for queries”); and transmitting the query template to a query analyzer module  (See Tan et al., column 3, lines 32-61; column 5, lines 52-67 and column 6, lines 60-67).  
Tan et al. teaches comparing successive approximations of the architecture of the data store comprising respective estimates of the column sizes (See Tan et al., column 10, lines 1-28; column 11, lines 30-45, the specification defines the “approximation of the architecture of the data store” as an analysis report and therefore, Tan’s report that is generated by the ADDM is read on “approximation of the architecture of the data store”).  Tan et al., however, does not explicitly teach determine a data store architecture based, at least in part, on the analyzed architecture, the data store architecture comprising a relationship between the plurality of columns of data store tables; determine that the data store has changed based at least in part on detecting when tables are inserted, modified, or removed from the data store by automatically carrying out data store architecture analysis comprising analysis of the relationship between columns of data store tables, and respective estimates of the column sizes.”
Egan et al. teaches Reorganizing database tables (See abstract), in which he teaches determine a data store architecture based, at least in part, on the analyzed architecture, the data store architecture comprising a relationship between the plurality of columns of data store tables (See Egan et al. Figure 4 and paragraphs 3, 32, 12, 39 and 44, wherein Egan discloses looking at the column information which is read on “relationship”);
determine that the data store has changed based at least in part on detecting when tables are inserted, modified, or removed from the data store by automatically carrying out data store architecture analysis comprising analysis of the relationship between columns of data store tables, and respective estimates of the column sizes (See Egan et al. paragraph 39, wherein Egan discloses sparseness of the database table maybe measured column size associated with the database table.)
Tan et al. and Egan et al. are from the analogous art of database management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Tan et al. and Egan et al. to have combined Tan et al. and Egan et al.. The motivation to combine Tan et al. and Egan et al. is to provide an efficient method of reorganizing and accessing database information (See Egan et al. paragraphs 1-2). Therefore, it would have been obvious to one skilled in the art to combine Tan et al. and Egan et al..

As to claim 13, Tan et al. teaches system comprising: a processor; a data store communicatively coupled to the processor, the data store having a plurality of columns of data store tables; and-4-Application No.: 16/280507 Filing Date:February 20, 2019a non-transitory computer-readable medium coupled to the processor having instructions that, when executed by the processor (See Tan et al., column 3, lines 46-61), causes the system to: 
analyze an architecture of the data store (See Tan et al., Figure 2, element 116; column 2, lines 18-65; column 7, lines 6-20, wherein the intelligent infrastructure is the “data store analyzer);  
determine a data store architecture based, at least in part, on the analyzed architecture (See Tan et al., column 3, lines 32-61; column 5, lines 52-67 and column 6, lines 60-67, wherein the report generated by the ADDM is extracted from separate entities along with the database);
determine a first approximation of the data store architecture based, at least in part, on the determined data store architecture (See Tan et al., column 10, lines 1-28; column 11, lines 30-45, the specification defines the “approximation of the architecture of the data store” as an analysis report and therefore, Tan’s report that is generated by the ADDM is read on “approximation of the architecture of the data store”); 
determine if one or more user queries are available; execute a syntactic analysis of available user queries; use the syntactic analysis of user queries to generate statistics related to query content (See Tan et al., column 3, lines 6-31, wherein Tan discloses “The system also typically includes a plurality of database modules comprising one or more infrastructure components and one or more self-management components, each database module configured to retrieve and analyze statistics from the statistics repository module, each also configured to perform at least one of a plurality of database performance enhancement operations, and a central control module configured to interface with the database, the database server, the statistics repository module and the database modules, the control module configured to automatically analyze statistics from the statistics repository module and to control operation of the database modules based on a result of the statistics analysis so as to enhance database performance”); use the statistics related to query content to determine a second approximation of the data store, the second approximation of the data store including an update of the determined first approximation (See Tan et al., column 10, lines 1-28; column 11, lines 30-45, the specification defines the “approximation of the architecture of the data store”  as an analysis report and therefore, Tan’s report that is generated by the ADDM is read on “approximation of the architecture of the data store”).
Tan et al. teaches comparing successive approximations of the architecture of the data store comprising respective estimates of the column sizes (See Tan et al., column 10, lines 1-28; column 11, lines 30-45, the specification defines the “approximation of the architecture of the data store” as an analysis report and therefore, Tan’s report that is generated by the ADDM is read on “approximation of the architecture of the data store”).  Tan et al., however, does not explicitly teach determine determine that the data store has changed based at least in part on detecting when tables are inserted, modified, or removed from the data store by automatically carrying out data store architecture analysis comprising analysis of the relationship between columns of data store tables, and respective estimates of the column sizes.
Egan et al. teaches Reorganizing database tables (See abstract), in which he teaches determine that the data store has changed based at least in part on detecting when tables are inserted, modified, or removed from the data store by automatically carrying out data store architecture analysis comprising analysis of the relationship between columns of data store tables, and respective estimates of the column sizes (See Egan et al. paragraph 39, wherein Egan discloses sparseness of the database table maybe measured column size associated with the database table.)
Tan et al. and Egan et al. are from the analogous art of database management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Tan et al. and Egan et al. to have combined Tan et al. and Egan et al.. The motivation to combine Tan et al. and Egan et al. is to provide an efficient method of reorganizing and accessing database information (See Egan et al. paragraphs 1-2). Therefore, it would have been obvious to one skilled in the art to combine Tan et al. and Egan et al..

Response to Arguments
6.	Applicant's arguments filed on 9/3/2021, with respect to the rejected claims in view of the cited references have been considered but are moot in view of the new ground(s) of rejection. 

7.	In response to applicants’ arguments regarding “Tan, which does not disclose or suggest determining an insertion of data store tables, a modification of data store tables, or a removal of data store tables, does not disclose or suggest the following features of amended Claim 2: ‘in response to determining that at least one of an insertion of data store tables, a modification of data store tables, or a removal of data store tables is detected, select a query template that does not contain changed components of the data store; and transmit the query template to a query analyzer module,’" the arguments have been fully considered but are not found to be persuasive. The arguments pertaining to “column size” and relationship are moot in view of the new grounds of rejection. However, the argument regarding Tan does not disclose of suggest “determining an insertion of data store tables, a modification of data store tables, or a removal of data store tables,” has been fully considered but are not found to be persuasive. Tan discloses indexes (read on tables) that are inserted, modified or deleted (See Tan et al., column 15, lines 55-67). Tan further discloses that “the SQL Access Advisor 132 considers the impact of adding new indexes and materialized views on data manipulation activities, such as insert, update and delete, in addition to the performance improvement they are likely to provide for queries” (See Tan et al., column 3, lines 32-61; column 5, lines 52-67 and column 6, lines 60-67; column 15, lines 12-24 and column 15, line 55-column 16, line 2). Therefore, the office believes that Tan does teach “in response to determining that at least one of an insertion of data store tables, a modification of data store tables, or a removal of data store tables is detected, select a query template that does not contain changed components of the data store; and transmit the query template to a query analyzer module,” as written in claim 2.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12/16/2021
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164            

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164